In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-227V
                                    Filed: November 10, 2014
                                      (Not to be published)

* * * * * * * * * * * * * * * *
KRYSTYN SNYDER,               *
                              *                               Ruling on Entitlement; Tdap;
          Petitioner,         *                               Brachial Neuritis
                              *
v.                            *
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Jeffrey A. Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA, for petitioner.
Glenn A. MacLeod, United States Department of Justice, Washington, DC, for respondent.

                                RULING ON ENTITLEMENT1

       On March 25, 2014, Krystyn Snyder (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
The petition alleges that as a result of receiving a Tetanus-diptheria-acellular-pertussis (“Tdap”)
vaccine on December 22, 2012, she developed Brachial Neuritis (“BN”). Petition at ¶¶ 3, 9.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
        On November 7, 2014, respondent filed her Rule 4(c) Report [Respondent’s Report”], in
which she concedes that petitioner is entitled to compensation in this case. Respondent’s Report
at 2. Specifically, respondent concluded, based on the Qualifications and Aids to Interpretation
of the Vaccine Injury Table, that BN is an injury on the Vaccine Injury Table for tetanus-
containing vaccines and that contemporaneous medical records support that the onset of
petitioner’s pain fell within the Table’s timeframe for a presumed vaccine injury. Id. at 3-4.
Respondent agrees that petitioner’s symptoms and the EMG study results are consistent with a
diagnosis of BN, and that several of petitioner’s treating neurologists believed that her BN was
most likely caused by the Tdap vaccination. Id. at 4. Accordingly, respondent concedes that
petitioner “meets the criteria for a Table injury of BN following a tetanus vaccine.” Id.

        In light of respondent’s concession and the evidence before me, I find that petitioner
is entitled to compensation.

                                            s/ Thomas L. Gowen
                                            Thomas L. Gowen
                                            Special Master




                                               2